Title: To John Adams from Benjamin Franklin, 12 October 1781
From: Franklin, Benjamin
To: Adams, John



Passy, Oct. 12. 1781
Sir

I received the Letter your Excellency did me the honour of writing to me the 4th. Instant.

I have never known a Peace made, even the most advantageous, that was not censured as inadequate, and the Makers condemn’d as injudicious or corrupt. Blessedare the Peace makers, is I suppose to be understood in the other World: for in this they are more frequently cursed. Being as yet rather too much attached to this World, I had therefore no Ambition to be concerned in fabricating this Peace: and know not how I came to be put into the Commission. I esteem it however an honour to be joined with you in so important a Business; and if the Execution of it shall happen in my Time, which I hardly expect, shall endeavour to assist in discharging the Duty according to the best of my Judgment.
Immediately on receipt of the Commission and Instructions, I communicated them, as directed, to this Court. The Steps that have been taken in the Mediation were verbally communicated to me, but as yet I have had no Copies given me of the Papers. I ask’d if it was not proper to communicate to the Ministers of the Mediating Powers, the Commission of Congress impowering us to accept their Mediation; and was advised to post-pone it a little. I will endeavour on Tuesday next, to obtain for you a Copy of the Answer of the British Court which you desire, and will consult on the Propriety of mentioning our Commission in the Publick Papers.
I have heard nothing of Mr Jefferson. I imagine the Story of his being taken Prisoner is not true. From his original Unwillingness to leave America when I was sent hither, I think his Coming doubtful, unless he had been made aquainted with and consented to the appointment.
I hope your health is fully established. I doubt not but you have the Advice of skilful Physicians, otherwise I should presume to offer mine, which would be, though you find yourself well, to take a few Doses of Bark, by way of fortifying your Constitution, and preventing a Return of your Fever.

With the greatest Respect, I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin


PS. Oct 16 1781. I have just received the Honour of yours dated the 18th. which I will answer per next Post. In the mean time will concert with Mr. Grand some means of Paying the Bills of which you send me a List, and take my chance for the Ability of paying other Demands upon me: in which God help me. Not finding these Bills in any of your preceding Lists made me think I had no previous advice of them. I inclose a Copy of a Letter from Capt Jackson  to me, I have a Copy of another from Mr. Searle to Mr. Jay of the same Tenour. I shall send it in my next.

